      Case 1:11-cv-02613-NRB Document 793 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
In re:
                                                                       ORDER
LIBOR-Based Financial Instruments
Antitrust Litigation.
                                                                11 MD 2262 (NRB)
This Document Applies to:

  Exchange-Based Action                                           11 Civ. 2613

----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      WHEREAS, the fairness hearing addressing the settlements in

the above-captioned class action is scheduled for September 17,

2020 at 11:00 a.m.; and

      WHEREAS,   no     class    member   has    filed     an    objection      to   the

settlements that are the subject of the fairness hearing; and

      WHEREAS, the Exchange-Based Plaintiffs have filed written

submissions regarding the fairness, reasonableness, and adequacy

of those settlements; and

      WHEREAS,   the     Court    reserved      decision    on       the    appropriate

format for the fairness hearing (11-MD-2262, ECF No. 3106 ¶ 3);

and

      WHEREAS, the Court has determined that it is inadvisable to

hold the fairness in-person because of health concerns related

to the COVID-19 pandemic; it is therefore

      ORDERED    that    the     fairness    hearing       shall       be    conducted

telephonically    on     the    date   and   time   that        it   was    previously
     Case 1:11-cv-02613-NRB Document 793 Filed 09/08/20 Page 2 of 2



scheduled, September 17, 2020 at 11:00 a.m.         Chambers will post

dial-in    instructions   on   the   MDL   and   Exchange-Based   Action

dockets on the morning of September 17, 2020.


Dated:    New York, New York
          September 8, 2020


                                       _____________________________
                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE
